          Case 1:19-cr-02056-SAB             ECF No. 42        filed 12/28/20       PageID.128 Page 1 of 2
 PS 8
(3/15)


                               UNITED STATES DISTRICT COURT                                             FILED IN THE
                                                                                                    U.S. DISTRICT COURT
                                                                                              EASTERN DISTRICT OF WASHINGTON


                                                              for
                                                                                                 Dec 28, 2020
                                             Eastern District of Washington                        SEAN F. MCAVOY, CLERK




 U.S.A. vs.                  Sampson, Joshua Cole                          Docket No.         0980 1:19CR02056-SAB-1


                                Petition for No Action on Conditions of Pretrial Release

        COMES NOW Linda J. Leavitt, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct
of defendant Joshua Cole Sampson, who was placed under pretrial release supervision by the Honorable U.S. Magistrate
Judge Mary K. Dimke sitting in the court at Yakima, Washington, on the 14th day of May 2020, under the following
conditions:

Special Condition #6: Defendant shall submit to random urinalysis and/or Breathalyzer testing as directed by the United
States Probation/Pretrial Services Office, to include carrying a device through Smart Start agency that will alert Defendant
when he must give a Breathalyzer test. Testing is limited to six times per day.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Mr. Sampson is alleged to be in violation of his pretrial release conditions by failing to submit to his portable
Breathalyzer testing as required on December 23, 2020, during his 9 p.m. to 11 p.m. testing time frame, as well as his
December 24, 2020, during his 5 a.m. to 6:30 a.m. testing time frame.

Conditions of pretrial release were reviewed and virtually signed (due to Covid-19 contact restrictions) by the defendant on
May 14, 2020, acknowledging an understanding of his pretrial release conditions including special condition number 6.

On December 24, 2020, this officer received a text message from Mr. Sampson and a report via email from Smart Start, the
portable Breathalzyer testing program Mr. Sampson is under, advising he failed to submit to his required tests as scheduled
on December 23, between 9 p.m. and 11 p.m, and December 24, between 5 a.m. and 6:30 a.m. Mr. Sampson sent this officer
a text message on December 24, 2020, advising why he missed his tests. Mr. Sampson stated he got "caught up wrapping
presents with his children, then we watched a movie and went to bed." Mr. Sampson further stated "I woke up around 7:15
a.m. this morning (December 24) and realized I left my machine in the car after Christmas shopping." Mr. Sampson stated
he turned on his machine and took a test at 7:20 a.m. This officer confirmed via Smart Start Mr. Sampson did submit a test
at 7:23 a.m. on December 24, 2020, which was negative.

                     PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                            I declare under the penalty of perjury
                                                                            that the foregoing is true and correct.
                                                                            Executed on:         December 28, 2020
                                                                    by      s/Linda J. Leavitt
                                                                            Linda J. Leavitt
                                                                            U.S. Pretrial Services Officer
        Case 1:19-cr-02056-SAB        ECF No. 42      filed 12/28/20    PageID.129 Page 2 of 2
PS-8
Re: Sampson, Joshua Cole
December 28, 2020
Page 2

 THE COURT ORDERS

 [X]   No Action
 [ ]   The Issuance of a Warrant
 [ ]   The Issuance of a Summons
 [ ]   The incorporation of the violation(s) contained in this
       petition with the other violations pending before the
       Court.
 [ ]   Defendant to appear before the Judge assigned to the case.
 [ ]   Defendant to appear before the Magistrate Judge.
 [ ]   Other


                                                                    Signature of Judicial Officer
                                                                    12/28/2020

                                                                    Date
